Citation Nr: 1044372	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran filed a timely Substantive Appeal to a 
September 2005 rating decision that denied his claims of 
entitlement to service connection for residuals of a neck injury, 
residuals of a left shoulder injury, a low back disorder, an 
upper respiratory disorder, and hypertension.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a left 
shoulder injury.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for an upper respiratory 
disorder.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1990 to March 1996.

These matters come before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision and November 2007 
determination of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In July 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge regarding only the 
question of timeliness of his Substantive Appeal.  The Veteran 
submitted to the Board additional evidence for consideration in 
connection with the claims on appeal.  During his hearing, the 
Veteran submitted a waiver of RO jurisdiction of such evidence.  
The Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for residuals of 
a neck injury, residuals of a left shoulder injury, a low back 
disorder, an upper respiratory disorder, and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
residuals of a neck injury, residuals of a left shoulder injury, 
a low back disorder, an upper respiratory disorder, and 
hypertension.

2.  The Veteran filed a Notice of Disagreement (NOD) received by 
the RO in August 2006, indicating his desire to appeal the 
September 2005 rating decision.

3. The RO did not issue a Statement of the Case (SOC) until March 
2007; a March 15, 2007, notification letter informed the Veteran 
that his Substantive Appeal must have been received within 60 
days of the date of the SOC notice letter, or within the 
remainder of the one-year period of the letter notifying him of 
the rating decision being appealed.

4.  The Veteran's signed Substantive Appeal, dated May 4, 2007, 
was date-stamped as received at the RO on October 23, 2007.

5.  The Veteran testified during his July 2010 BVA hearing that 
he signed, dated, and mailed the Substantive Appeal to the RO 
with the assistance of his representative in May 2007.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the Board finds that the 
Veteran timely and adequately appealed the September 2005 rating 
decision denying his claims of entitlement to service connection 
for residuals of a neck injury, residuals of a left shoulder 
injury, a low back disorder, an upper respiratory disorder, and 
hypertension.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.200, 20.202, 20,301, 20.302, 20.305 
(2010); Percy v. Shinseki, 23 Vet. App. 37 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

As this decision represents a complete grant of the Veteran's 
appeal to the extent that the Board finds that Veteran did submit 
an adequate and timely Substantive Appeal to the September 2005 
rating decision that denied his service connection claims, no 
further action is required to comply with the VCAA and the 
implementing regulations for that matter.

II.  The Merits of the Claim

Governing Law and Regulations

The Board has jurisdiction over appeals of questions of law and 
fact that involve entitlement to VA benefits, as well as to 
resolve questions of its own jurisdiction.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2010).  Appellate 
review is initiated by the filing of a NOD, and is completed by 
the filing of a Substantive Appeal after a SOC has been 
furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201 (2010).  In order to perfect an appeal to the 
Board, a claimant must file a Substantive Appeal, which consists 
of a properly completed VA Form 9 or correspondence containing 
the necessary information.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.202 (2010).

In terms of time frame, the Board observes that a NOD must be 
filed within one year from the date that the RO mails notice of a 
determination.  The date of mailing of the notification is 
presumed to be the same as the date of the letter.  See 38 C.F.R. 
§ 20.302(a) (2010).  The Substantive Appeal must be filed within 
60 days from the date that the RO mails the SOC to the Veteran, 
or within the remainder of the one year period from the date of 
mailing of the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC will 
be presumed to be the same as the date of the SOC for purposes of 
determining whether an appeal has been timely filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2010). 

The law requires that a Substantive Appeal should set out 
specific arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent possible, the 
argument should be related to specific items in the SOC.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, but 
the Board must dismiss any appeal over which it lacks 
jurisdiction.  Jurisdiction over an issue does not vest in the 
Board until an appeal to the Board has been properly perfected by 
the timely filing of an adequate Substantive Appeal.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  A 
decision as to the adequacy of a Substantive Appeal will be made 
by the Board.  See 38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 
20.101(d) (2010).

Factual Background and Analysis

As an initial matter, the Board must address the timeliness of a 
Substantive Appeal submitted by the Veteran in relationship to a 
September 2005 rating decision that denied claims for entitlement 
to service connection.  In terms of history, a review of the 
record reveals that the Veteran submitted an application for 
compensation in June 2005 that included claims of entitlement to 
service connection for residuals of a neck injury, residuals of a 
left shoulder injury, a low back disorder, an upper respiratory 
disorder, and hypertension.

In a September 2005 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for residuals of a 
neck injury, residuals of a left shoulder injury, a low back 
disorder, an upper respiratory disorder, and hypertension.  He 
filed a NOD received by the RO in August 2006, indicating his 
desire to appeal the September 2005 rating decision.

In March 2007, the RO issued a SOC.  A March 15, 2007, 
notification letter informed the Veteran that his Substantive 
Appeal must have been received within 60 days of the date of the 
SOC notice letter, or within the remainder of the one-year period 
of the letter notifying him of the rating decision being 
appealed.

The Veteran's signed Substantive Appeal, dated May 4, 2007, was 
date-stamped as received at the RO on October 23, 2007.  

In light of the fact that the Veteran's Substantive Appeal was 
date-stamped by VA as being received in October 2007, the RO 
found the Substantive Appeal to be untimely and closed the 
Veteran's appeal in a November 2007 determination.  Thereafter, 
the Veteran disagreed with the closing of his appeal and 
perfected an appeal regarding the timeliness of his Substantive 
Appeal. 

He has consistently asserted that he signed, dated, and mailed 
the Substantive Appeal form to the RO on May 4, 2007, in multiple 
statements as well as during his July 2010 Board hearing.  In 
July 2010, he submitted a copy of a memorandum dated on May 4, 
2007, that was executed by his representative.  He asserted that 
the form was submitted along with his Substantive Appeal in May 
2007.  In the memo addressed to the RO, it is indicated that the 
representative was submitting for consideration supporting 
evidence as indicated below and the section below listed as Form 
9 had been clearly marked by the Veteran's representative. 

After reviewing the Veteran's statements and testimony in 
conjunction with the other evidence contained in the claims file, 
the Board finds his assertions pertaining to the submission of 
his Substantive Appeal to be credible; and therefore concludes 
that reasonable doubt requires the Substantive Appeal to be found 
both adequate and timely.  In making these determinations, the 
Board finds guidance in the recent Court decision of Percy v. 
Shinseki, 23 Vet. App. 37 (2009).  

In Percy v. Shinseki, the Court addressed the question of whether 
the requirement that a claimant file a timely Substantive Appeal 
under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to 
the Board's adjudication of a matter.  Id., p. 38.  In analyzing 
this question, the Court distinguished the issues of a timely NOD 
versus a timely Substantive Appeal.  In doing so, the Court 
confirmed that the absence of a timely NOD is a jurisdictional 
bar to consideration of a Veteran's claim; however, the Court 
also confirmed that an untimely Substantive Appeal is NOT a 
jurisdictional bar to consideration of a veteran's claim, and 
that the RO and the Board may accept a Substantive Appeal even if 
it is not timely.  Id., pgs. 42-46.  Further, the Court cited 38 
U.S.C.A. § 7105(d)(3) for the proposition that "VA may close an 
appeal for failure to file a timely Substantive Appeal, in which 
case the Board may decline to exercise jurisdiction over the 
appeal as a prudential matter, even though section 7105(d)(3) is 
not properly termed jurisdictional."  Id., p. 46 (emphasis in 
original), citing Eberhart v. United States, 546 U.S. 12 
(2005)(parallel citations omitted).

In making the above-referenced findings, the Board acknowledges 
that the factual scenario in Percy is distinguishable from the 
case at hand, as the Court in Percy specifically found that, 
because the RO had never addressed the issue of timeliness in the 
SOC, and because the veteran was not informed that there was a 
timeliness issue until his claim was before the Board, the RO had 
essentially waived any objections it might have offered to the 
timeliness, and had implicitly accepted the veteran's appeal.  
Id., pgs. 46-48.  In the present case on appeal, the RO rejected 
the Veteran's Substantive Appeal as evidenced by the issuance of 
the November 2007 determination.  However, regardless of the RO's 
actions in closing the Veteran's appeal, the Board finds that the 
circumstances of this case warrant the acceptance of the 
Substantive Appeal in light of the fact that the Veteran has 
consistently and clearly expressed his intention to timely appeal 
the RO's September 2005 rating decision.

In this regard, the Board finds it particularly notable that the 
Veteran submitted a cover letter from his representative dated on 
May 4, 2007, with the section designated for submission of the 
Form 9 marked.  Additionally, the Veteran has credibly testified 
that he filed his Substantive Appeal as soon as he received the 
March 2007 letter from the RO informing him of the need to do so.  
The fact that the Veteran diligently and timely submitted a NOD 
after being notified of the RO of the need to do so lends 
credibility to the Veteran's assertions of diligence in 
relationship to the submission of his Substantive Appeal.  See 
also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder 
of fact, the Board, when considering whether evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing).  Moreover, the 
Board also assigns value to arguments made by the Veteran that 
his representative assisted him in submitting the signed VA Form 
9 in May 2007.  See 38 C.F.R. § 20.301(a) (2010).

Accordingly, in light of the foregoing and resolving all 
reasonable doubt in the Veteran's favor (see 38 U.S.C.A. § 
5107(b) (West 2002) and 38 C.F.R. § 3.102 (2010)), the Board 
finds that the Veteran's Substantive Appeal was timely filed, 
thereby perfecting his appeal of the claims of entitlement to 
service connection for residuals of a neck injury, residuals of a 
left shoulder injury, a low back disorder, an upper respiratory 
disorder, and hypertension.  As such, the above-referenced 
service connection claims must be adjudicated on a de novo basis.  


ORDER

An appeal has been timely perfected with respect to the Veteran's 
claims of entitlement to service connection for residuals of a 
neck injury, residuals of a left shoulder injury, a low back 
disorder, an upper respiratory disorder, and hypertension.  



REMAND

On his May 2007 substantive appeal, which the Board found to be 
timely filed above, the Veteran made an untimely request for a de 
novo review of his claim under 38 C.F.R. § 3.2600 by a Decision 
Review Officer (DRO) but also indicated that he desired a hearing 
before a Veterans Law Judge (VLJ) of the Board at the RO if a 
favorable decision could not be made on DRO review.  A review of 
the claims folder indicates that he has not been accorded such a 
hearing for these matters, nor has he withdrawn his request for 
one.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules Travel Board hearings, a remand of these matters 
to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should notify 
the Veteran and his representative of the 
date and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2010).  After the 
hearing, the claims file should be returned 
to the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


